          ATTACHMENT K




Case 6:20-cv-02079-LRR-KEM Document 31-12 Filed 11/16/20 Page 1 of 3
Delegating Authority Under the Defense Production Act With Respect..., 85 FR 26313




                              Exec. Order No. 13917, 85 FR 26313, 2020 WL 2089096(Pres.)
                                                 Executive Order 13917

      Delegating Authority Under the Defense Production Act With Respect to Food Supply
     Chain Resources During the National Emergency Caused by the Outbreak of COVID-19

                                                          April 28, 2020


 *26313 By the authority vested in me as President by the Constitution and the laws of the United States of America, including
the Defense Production Act of 1950, as amended (50 U.S.C. 4501 et seq.) (the “Act”), and section 301 of title 3, United States
Code, it is hereby ordered as follows:

Section 1. Policy. The 2019 novel (new) coronavirus known as SARS-CoV-2, the virus causing outbreaks of the disease
COVID-19, has significantly disrupted the lives of Americans. In Proclamation 9994 of March 13, 2020 (Declaring a National
Emergency Concerning the Novel Coronavirus Disease (COVID-19) Outbreak), I declared that the COVID-19 outbreak in
the United States constituted a national emergency, beginning March 1, 2020. Since then, the American people have united
behind a policy of mitigation strategies, including social distancing, to flatten the curve of infections and reduce the spread of
COVID-19. The COVID-19 outbreak and these necessary mitigation measures have taken a dramatic toll on the United States
economy and critical infrastructure.

It is important that processors of beef, pork, and poultry (“meat and poultry”) in the food supply chain continue operating and
fulfilling orders to ensure a continued supply of protein for Americans. However, outbreaks of COVID-19 among workers at
some processing facilities have led to the reduction in some of those facilities' production capacity. In addition, recent actions in
some States have led to the complete closure of some large processing facilities. Such actions may differ from or be inconsistent
with interim guidance recently issued by the Centers for Disease Control and Prevention (CDC) of the Department of Health and
Human Services and the Occupational Safety and Health Administration (OSHA) of the Department of Labor entitled “Meat
and Poultry Processing Workers and Employers” providing for the safe operation of such facilities.

Such closures threaten the continued functioning of the national meat and poultry supply chain, undermining critical
infrastructure during the national emergency. Given the high volume of meat and poultry processed by many facilities, any
unnecessary closures can quickly have a large effect on the food supply chain. For example, closure of a single large beef
processing facility can result in the loss of over 10 million individual servings of beef in a single day. Similarly, under established
supply chains, closure of a single meat or poultry processing facility can severely disrupt the supply of protein to an entire
grocery store chain.

Accordingly, I find that meat and poultry in the food supply chain meet the criteria specified in section 101(b) of the Act (50
U.S.C. 4511(b)). Under the delegation of authority provided in this order, the Secretary of Agriculture shall take all appropriate
action under that section to ensure that meat and poultry processors continue operations consistent with the guidance for their
operations jointly issued by the CDC and OSHA. Under the delegation of authority provided in this order, the Secretary of
Agriculture may identify additional specific food supply chain resources that meet the criteria of section 101(b).


The President *26314
Sec. 2. Ensuring the Continued Supply of Meat and Poultry. (a) Notwithstanding Executive Order 13603 of March 16, 2012
(National Defense Resources Preparedness), the authority of the President to require performance of contracts or orders (other
than contracts of employment) to promote the national defense over performance of any other contracts or orders, to allocate
materials, services, and facilities as deemed necessary or appropriate to promote the national defense, and to implement the Act



          Case 6:20-cv-02079-LRR-KEM
             © 2020 Thomson Reuters. No claimDocument      31-12
                                              to original U.S.     Filed 11/16/20
                                                               Government Works.  Page 2 of 3                                       1
Delegating Authority Under the Defense Production Act With Respect..., 85 FR 26313


in subchapter III of chapter 55 of title 50, United States Code (50 U.S.C. 4554, 4555, 4556, 4559, 4560), is delegated to the
Secretary of Agriculture with respect to food supply chain resources, including meat and poultry, during the national emergency
caused by the outbreak of COVID-19 within the United States.
(b) The Secretary of Agriculture shall use the authority under section 101 of the Act, in consultation with the heads of such
other executive departments and agencies as he deems appropriate, to determine the proper nationwide priorities and allocation
of all the materials, services, and facilities necessary to ensure the continued supply of meat and poultry, consistent with the
guidance for the operations of meat and poultry processing facilities jointly issued by the CDC and OSHA.

(c) The Secretary of Agriculture shall issue such orders and adopt and revise appropriate rules and regulations as may be
necessary to implement this order.



Sec. 3. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:

(i) the authority granted by law to an executive department or agency, or the head thereof; or

(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative
proposals.
(b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.

(c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in
equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any
other person.

THE WHITE HOUSE,April 28, 2020.

Exec. Order No. 1391785 FR 263132020 WL 2089096(Pres.)

End of Document                                                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.




          Case 6:20-cv-02079-LRR-KEM
             © 2020 Thomson Reuters. No claimDocument      31-12
                                              to original U.S.     Filed 11/16/20
                                                               Government Works.  Page 3 of 3                                     2
